Good morning,


                                                                                       FILED IN
                                                                                   12th
I am not the reporter for this case. Terri Davis is the reporter and she uploaded the fileCOURT   OF APPEALS
                                                                                           yesterday.
                                                                                     TYLER, TEXAS
                                                                                7/16/2015 10:21:18 AM
                                                                                     CATHY S. LUSK
                                                                                         Clerk

Thank you

Whitney Madison